UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                     No. 98-4550

MARK GREGORY YOUNG,
Defendant-Appellant.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Catherine C. Blake, District Judge.
(CR-97-288-CCB)

Submitted: April 30, 1999

Decided: June 8, 1999

Before LUTTIG, WILLIAMS, and KING, Circuit Judges.

_________________________________________________________________

Affirmed in part, vacated in part, and remanded by unpublished opin-
ion.

_________________________________________________________________

COUNSEL

James Wyda, Federal Public Defender, Sigmund R. Adams, Assistant
Federal Public Defender, Greenbelt, Maryland, for Appellant. Lynne
A. Battaglia, United States Attorney, Bonnie S. Greenberg, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Mark Gregory Young pled guilty to bank fraud, 18 U.S.C.A.
§ 1344 (West Supp. 1999) (Count Three), destruction of government
property, 18 U.S.C.A. § 1361 (West Supp. 1999) (Count Four), pos-
session of stolen mail, 18 U.S.C.A. § 1708 (West Supp. 1999) (Count
Eleven), and possession, production and transfer of implements used
to make false identification documents, 18 U.S.C.A.§ 1028(a)(5)
(West Supp. 1999) (Count Twelve). The district court departed above
the guideline range on two grounds and imposed a sentence of 105
months imprisonment. On appeal, Young challenges these departures.
He has also moved for leave to file a pro se formal brief and for
reconsideration of an order denying him leave to proceed pro se. His
attorney has moved to withdraw. We deny the motion for reconsidera-
tion and the motion to withdraw but grant leave to file the revised pro
se formal brief in which Young contests both his conviction and his
sentence.* After consideration of the issues raised by counsel and by
Young, we affirm the conviction but vacate the sentence and remand
for resentencing.

Young has a long history of fraud offenses, often involving stolen
mail. In 1997, he broke into six postal vehicles in Baltimore, Mary-
land, and used the information he acquired from the stolen mail to
identify potential victims and to create false identification documents.
With the help of two accomplices, Young then made withdrawals
from his victims' bank accounts. He also used stolen credit card
access checks and at least once had an accomplice use a stolen check
card to purchase items which were then pawned. The actual amount
withdrawn or otherwise stolen by Young using stolen mail was
$47,182.
_________________________________________________________________
*We also grant Young's motion to strike his previous motion for leave
to file an earlier version of the pro se brief.

                    2
When Young was arrested, postal inspectors seized from his motel
room stolen mail, credit card statements, bank statements, credit card
access checks, false identification documents, and templates used to
make such documents. In his briefcase was a notebook he referred to
as the "go book" which listed personal and financial information
about numerous Maryland residents and the credit available to each.
The available credit listed for the potential victims in the "go book"
and on other pieces of stolen opened mail in Young's room was in
excess of $800,000.

At sentencing, the district court followed the probation officer's
recommendation to group all four counts together. Over Young's
objection, the court enhanced the base offense level for the fraud
count, the most serious offense, by eleven levels, finding that the
intended loss was more than $800,000. See U.S. Sentencing Guide-
lines Manual § 2F1.1(b)(1)(L) (1997). Young was already in criminal
history category VI, the highest category, but the court departed
upward from the guideline range by adding two offense levels pursu-
ant to § 4A1.3, p.s., based on Young's history of recidivism and the
likelihood that he would commit similar crimes again. The court also
departed upward by two levels under Application Note 4 to USSG
§ 2B1.3 (Property Damage or Destruction), which encourages depar-
ture when the value of property damaged or destroyed does not ade-
quately reflect the extent of the harm done. The departures resulted
in a guideline range of 84-105 months. The court imposed a sentence
of 105 months imprisonment, restitution in the amount of $47,594, a
term of three years supervised release, and a special assessment of
$100 on each count.

We first find that the district court did not abuse its discretion in
departing under § 4A1.3. Counsel suggests that the district court erred
in not identifying the factors supporting the departures as "encour-
aged" factors or otherwise, and failed to follow the departure proce-
dure set out in Koon v. United States, 518 U.S. 81 (1996), or the
procedure required by this court specifically for criminal history
departures. See United States v. Harrison, 58 F.3d 115, 117-18 (4th
Cir. 1995); United States v. Rusher, 966 F.2d 868, 882 (4th Cir.
1992). However, departures for inadequate criminal history category
are clearly encouraged under the guidelines. The district court
reviewed Stevens' past criminal conduct and explained that category

                    3
VI was inadequate and a one-level departure would be insufficient
because of the strong likelihood that Stevens would continue with the
same conduct when released. We find that the court properly justified
its decision to depart under § 4A1.3 as well as the extent of the depar-
ture.

The departure pursuant to § 2B1.3 is more problematic. A sentenc-
ing court may depart above the guideline range if it identifies an
aggravating circumstance that has not been adequately considered by
the Sentencing Commission. See United States v. Terry, 142 F.3d
702, 705 (4th Cir. 1998). In determining that such a factor exists, the
district court must examine the guidelines, policy statements, and
commentary. See id. (citing United States v. Barber, 119 F.3d 276,
280 (4th Cir. 1997)).

We find that, absent additional findings of fact, the departure was
an abuse of discretion. First, § 2B1.3 and its Application Note 4 apply
to Count Four, damage to a postal vehicle in violation of 18 U.S.C.A.
§ 1361, not to the stolen mail count, and not to the fraud count which,
in this case, governed the offense level calculation. Thus, Application
Note 4 encourages a departure only if the harm caused by the damage
done to the property in question (in this case, the postal vehicles) is
not adequately reflected by the monetary value of the property loss.
Here, Young broke windows on six postal vehicles, causing less than
$1000 of damage. The damage to the vehicles, however, was not the
cause of the harm which prompted the court's departure. Section
2B1.3(b)(2) provides an enhancement for destruction of undelivered
mail, but Stevens did not destroy mail. Rather, the district court
departed because of harm it believed resulted from Young's theft of
mail. That conduct was charged in Count Eleven and was adequately
addressed in § 2B1.1 (Larceny and Theft), the guideline applicable to
the violation of 18 U.S.C.A. § 1708 charged in Count Eleven.

Second, § 2B1.1 includes a two-level enhancement for an offense
involving undelivered United States mail. See USSG § 2B1.1(b)(3).
The enhancement did not affect Young's final offense level because
the fraud count carried a higher offense level and determined the
offense level for all four counts of conviction. See USSG § 3D1.3(a).
However, the availability of the subsection (b)(3) enhancement
reveals that the Sentencing Commission considered the factor of

                    4
undelivered mail and the inconvenience it might cause to multiple
postal customers. That factor was thus accounted for in the guideline
calculation, even though it did not increase Stevens' sentence.

Therefore, harm caused by the undelivered mail could not support
a departure unless the effect of the undelivered mail was somehow
shown to be unusual for an offense involving stolen mail. The
Supreme Court held in Koon that, when an aggravating factor is taken
into account in the applicable guideline, departure is permissible only
if the factor is "present to an exceptional degree or in some other way
makes the case different from the ordinary case where the factor is
present." Koon, 518 U.S. at 96.

Regrettably, the district court did not specifically find that the theft
of over 6,000 pieces of mail was atypical of cases involving stolen
mail. Although two witnesses testified about the effect of Young's
conduct on them, we do not question that Young's conduct harmed
the postal customers whose mail was stolen. The relevant question is
whether the harm was unusual for an offense involving stolen mail.
Because the departure was not properly justified, we are constrained
to vacate the sentence and remand the case for the district court to
determine whether stealing 6,000 pieces of mail, and the resulting
harm, was so extraordinary that it was outside the"heartland" of situ-
ations encompassed by § 2B1.1(b)(3) (theft of United States Mail).

Young also maintains, and the government concedes, that the spe-
cial assessment on Count Four should be $25 rather than $100. On
remand, the district court should correct the judgment order to reflect
this change.

In his pro se supplemental brief, Young alleges that jurisdiction is
lacking for a prosecution under § 1344, that the evidence did not sup-
port an intended loss of more than $800,000, that the government
breached the plea agreement by arguing for a loss in that amount, and
that the district court erred in failing to reduce his offense level under
§ 2X1.1. We have considered these issues and find them to be without
merit.

We therefore affirm the conviction but vacate the sentence and
remand for resentencing in accordance with this opinion. We dispense

                     5
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED IN PART, VACATED IN PART,
AND REMANDED

                    6